Citation Nr: 0319457	
Decision Date: 08/08/03    Archive Date: 08/13/03	

DOCKET NO.  95-41 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1988 to 
December 1994, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

In a BVA decision dated in July 2000, it was indicated that 
the Board was undertaking additional development with respect 
to the issue of entitlement to service connection for a 
headache disorder pursuant to authority under 38 C.F.R. 
§ 38 C.F.R. § 19.9(a)(2).  That development has been 
completed, and the case is ready for appellate review.  

The Board acknowledges that a recent opinion from the United 
States United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 C.F.R. § 38 C.F.R. 
§ 19.9(a)(2) was invalid because it permitted the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, 
following notification of the development, the veteran 
submitted a statement dated in June 2003, which indicated 
that he was waiving initial consideration of the evidence by 
the RO, and in which he requested the Board to proceed with 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a headache disorder that is causally or 
etiologically related to his service-connected cervical spine 
disability.  


CONCLUSION OF LAW

A headache disorder is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the various 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter from the 
RO to the veteran dated in November 2001 specifically 
informed the veteran of the provisions of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard 
the veteran's service medical records are associated with the 
claims file, and private and VA medical records identified by 
the veteran are associated with the claims file.  In 
addition, the veteran has been afforded VA examinations, 
including one requested by the Board, in order to answer the 
medical question presented in this case.  Lastly, the veteran 
and his representative have not made the Board aware of 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.

The Board would also note that any deficiencies in the notice 
and assistance requirements of the VCAA would essentially 
constitute harmless error in this case, because as indicated 
above, this decision represents a complete grant of the 
benefit sought on appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Accordingly, the 
case is ready for appellate review.

The veteran contends that he has a headache disorder that is 
related to either service or to his service-connected 
cervical spine disability.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  
Generally to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence, or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  In addition, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  

Based on a review of the record, the Board finds that the 
veteran does not have a headache disorder that had its onset 
during his period of active service.  In this regard, the 
veteran service medical records, while possibly showing 
complaints of an isolated headache associated with other 
complaints, do not document any treatment or diagnosis of a 
headache disorder during service.  While the post service 
medical records clearly document the presence of a headache 
disorder, for example, the veteran was diagnosed as having 
migraine headaches following a February 1995 general medical 
examination, and tension headaches following a January 1997 
VA examination for diabetes mellitus, there is absolutely no 
medical opinion which suggests that any headache disorder had 
its onset during service or is related to the veteran's 
period of service.  

Nevertheless, there is medical evidence, while somewhat 
ambiguous, that supports the veteran's contention that he has 
a headache disorder that is related to his service-connected 
cervical spine disability.  In this regard, the veteran was 
afforded a VA examination at the Board's request in 
November 2002, following which, the record was returned to 
that physician for a further review of the medical evidence 
and a medical opinion as to the etiology of the veteran's 
headache disorder.  In a February 2003 report the examiner 
indicated that:  

It is as least as likely not that his 
chronic daily component of his headache 
is related to his spinal disc condition 
representing a referred pain from the 
cervical spine that he perceives as a 
chronic daily headache....  The second 
component of his headache syndrome 
involves flares that have more of a 
migrainous quality to them.  As 
mentioned, I cannot attribute this 
migrainous component to any head trauma 
sustained, and they are not a direct 
result of any cervical spine disease, 
given that they clearly have migrainous 
components to them.  It is unclear 
exactly what can trigger a migrainous 
flare in the patient, although increasing 
cervical neck pain could be considered a 
potential trigger.  

In summary, the patient has two 
components to his headache, first of 
which, the chronic daily headache, could 
be etiologically related to his cervical 
spine condition representing chronic 
referred pain.  As mentioned above, there 
is only minimal amount, if any 
disability, related to this chronic 
component.  The second component of his 
headaches involve the frequent migraine 
headache that he has.  I cannot 
specifically relate these to any trauma 
or post concussive syndrome, nor can I 
clearly document the presence of these 
migrainous symptoms around the time of 
his neck injury.  Based on the history 
provided, there was only a temporal 
relationship, but I do not find good 
documentation.  The only way in which I 
can connect the migrainous flares and the 
cervical neck pain would be by listing or 
by stating that the pain that he has in 
his neck could serve as a trigger to the 
onset of migraines, but this is a 
speculation, not based on any firm 
evidence.  

The first question that arises after a reading of the opinion 
set forth above, is whether the veteran actually has a 
headache disorder, as opposed to neck pain referred to the 
head from the service-connected cervical spine disability.  
The Board concludes that the veteran does, in fact, have a 
headache disorder that is separate and apart from his 
cervical spine disability.  In this regard, the examiner who 
offered the opinion in April 2003 also conducted the 
November 2002 VA examination that concluded with diagnoses of 
chronic daily headaches and migraine headaches.  

In addition, the April 2003 report indicated that whether the 
veteran had a chronic daily headache disorder, or a headache 
that was etiologically related to the cervical spine 
representing chronic referred pain, the examiner indicated 
that the headaches the veteran was experiencing produced 
disability, if only a minimal amount.  Such symptomatology or 
disability would not be encompassed in the evaluation of the 
veteran's service-connected cervical spine disability.  Thus, 
the headaches the veteran is experiencing, whether an 
independent disorder or a manifestation of the 
service-connected cervical spine disability, in the Board's 
opinion, constitutes a disability for VA purposes since they 
represent a specifically diagnosed disorder or a 
manifestation of a service-connected disability that produces 
distinct and independent disability apart from the 
manifestations of the cervical spine disability.

The Board also finds, based on the April 2003 VA examination 
report addendum, that the veteran has a headache disorder 
which is causally or etiologically related to his 
service-connected cervical spine disability.  In this regard, 
the examiner specifically indicated that the chronic daily 
component of the veteran's headache disorder is related to 
his spinal disc condition and could be etiologically related 
to his cervical spine condition.  Therefore, the Board 
concludes that any ambiguity or doubt raised by the 
April 2003 addendum to the November 2002 VA examination as to 
the presence of a current disability and its relationship to 
the veteran's service-connected disability is resolved in the 
veteran's favor.  Accordingly, service connection for a 
headache disorder is warranted.  


ORDER

Service connection for a headache disorder is granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

